ACCEPTED
                                                                                             14-14-00160-CV
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        5/4/2015 10:22:10 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK

                                   No. 14-14-00160-CV

                                                                           FILED IN
                       In the Fourteenth District Court of Appeals14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                     Houston, Texas
                                                                      5/4/2015 10:22:10 AM
                                                                      CHRISTOPHER A. PRINE
                                                                               Clerk
        Triyar Companies, LLC, Triyar Companies, Inc. fka Triyar Companies,
             LLC, SJM Realty, Ltd., and GPM Houston Properties, Ltd.,

                                                        Appellants,

                                             v.

                          Fireman's Fund Insurance Company,

                                                        Appellee.


                       On Appeal from the 55th Judicial District Court
                                   Harris County, Texas
                                  Cause No. 2010-47654


                       NOTICE OF CHANGE OF FIRM AND ADDRESS




         Robert M. Hoffman, counsel for Appellee, Fireman's Fund Insurance Company,

files this Notice of Change of Firm and Address.

         Effective immediately, Robert M. Hoffman respectfully requests that all notices,

be sent to him at the following address:

                            Robert M. Hoffman
                            Andrews Kurth LLP
                            1717 Main Street, Suite 3700
                            Dallas, Texas 75201
                            Telephone: 214.659.4653
                            Facsimile: 214.915.1483
                            robhoffman@andrewskurth.com


DAL:918203.1
                                              Respectfully submitted,

                                             Is/Robert M. Hoffman
                                             Robert M. Hoffman
                                             State Bar No. 09788200
                                             Andrews Kurth LLP
                                             1717 Main Street, Suite 3700
                                             Dallas, Texas 75201
                                             Telephone: 214.659.4653
                                             Facsimile: 214.915.1483
                                             robhoffman@andrewskurth.com

                               ATTORNEY FOR APPELLEE



                                CERTIFICATE OF SERVICE

         On May 1, 20 15, I electronically filed this Notice of Change of Firm and Address

with the Clerk of Court using the eFile.TXCourts.gov electronic filing system which will

send notification of such filing to the following:

Brendan K. McBride                                Reagan W. Simpson
THE MCBRIDE LAW FIRM                              YETTER COLEMAN, LLP
425 Soledad, Suite 620                            909 Fannin, Suite 3600
San Antonio, Texas 78205                          Houston, Texas 77010
brendan.mcbride@att.net                           rsimpson@yettercoleman.com


                                                     Is/Robert M. Hoffman
                                                     Robert M. Hoffman




                                              2
DAL:918203.1